In this case it was held that it was not sufficient evidence of the execution oí a deed of conveyance, to prove the hand writing of one of the subscribing witnesses, who was dead, the witness knowing nothing of the grantor, or the other subscribing witness. The signature of the grantor and of the other subscribing witness, if he were dead or out of the state, should have been proved.
A deed cannot be admitted as an ancient deed, unless it has been accompanied by possession. 2 Nott and M’ Cord, ññ, 400.
A person having a title to lands, never having been in possession, may convey them without first making an entry. The common law on that subject, and the statute of Henry was not of force in this state, though the statute is enumerated among the British statutes of force. From the earliest times in this state where one has a good title to lands, he might convey them to a stranger, or commence an action against any one in possession, without entry by himself, or any previous possession by his ancestor, or even having received rent.